Citation Nr: 0208408	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  01-01 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1981, for a grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision from the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board issued a decision in June 
2001 that denied his claim for entitlement to an earlier 
effective date for the award of service connection for 
schizophrenia.  He appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court vacated the Board's June 2001 and remanded for further 
appellate consideration.


FINDINGS OF FACT

1.  The veteran was separated from active military service on 
October 19, 1967.

2.  On December 18, 1967, VA received the veteran's original 
claim for entitlement to service connection for a psychiatric 
disability.

3.  In June 1968, VA sent notification of the veteran's 
scheduled compensation examination to an incorrect address.

4.  In July 1968, VA sent notification of its denial of 
entitlement to service connection for a psychiatric 
disability to an incorrect address.

5.  The first affirmative evidence that veteran was notified 
of VA denial of entitlement to service connection for a 
psychiatric disability was based on a February 1982 rating 
decision, notification of which was sent in March 1982.

6.  In January 2000, the RO held that the February 1982 
rating decision was clearly and unmistakably erroneous.





CONCLUSION OF LAW

The criteria for an effective date of October 20, 1967 for 
the award of service connection for schizophrenia have been 
met.  38 U.S.C.A. §§ 5107, 5110, 5103, 5103A (West 1991 & 
Supp. 2001), 38 C.F.R. §§ 3.104, 3.400(b)(2)(i) (2001); 38 
C.F.R. §§ 3.1(q), 3.103, 3.158, 3.655(a) (1968).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was separated from active service on October 19, 
1967.  VA received his original application for service 
connection for a psychiatric disorder on December 18, 1967.  
The veteran listed in-service treatment in September and 
October 1967 at the Letterman General Hospital for a nervous 
breakdown.  The veteran denied post-service medical 
treatment.

The RO obtained the veteran's service medical records in 
March 1968.  They showed that the veteran was admitted to 
Irwin Army Hospital on July 14, 1967, with a complaint that 
people were plotting against him.  He was treated with 
Mellaril during that time.

The veteran was transferred to Letterman General Hospital on 
August 20, 1967.  He underwent continued treatment and 
evaluation.  The diagnosis was schizophrenic reaction, 
paranoid type.  The psychiatrist determined that the 
veteran's schizophrenic reaction preexisted service and was 
not in line of duty, that he was significantly impaired for 
further military duty due to the chronic nature of his 
illness and should be medically separated from active 
service, and that the disorder resulted in slight impairment 
of social and industrial adaptability.  In October 1967, a 
Medical Board determined that the veteran was medically unfit 
for further service due to paranoid schizophrenic reaction; 
that the disorder was not incurred in the line of duty and 
preexisted active service; and that the disorder was not 
aggravated by active duty.  A Physical Evaluation Board 
approved the findings of the Medical Board.

The evidence shows that the RO requested in April 1968, using 
a VA Form 21-2507 (Request for Physical Examination), that 
the local VA Medical Center (VAMC) to schedule the veteran 
for a compensation examination.  The address listed for the 
veteran was correct except that the word "El" in the street 
name was replaced with "E."  This form was returned to the 
RO in mid-June 1968.  The VAMC informed the RO that the 
veteran had been scheduled for VA compensation examinations 
on June 4, 1968, but apparently had failed to report for 
these examinations as the form was stamped "FAILURE TO 
COOPERATE."

On July 3, 1968, the RO issued a letter to the veteran.  He 
was informed that due to his failure to report for a 
scheduled examination, his claim was being denied.  The 
veteran was further informed that no further action would be 
taken on his claim unless he advised VA of his willingness to 
report for an examination by signing a preprinted statement 
to that effect at the bottom of the notification letter and 
returning it to the RO.  The address to which this letter was 
sent was incorrect in that only three digits of the veteran's 
five digit street number were used and "El" was again 
written as "E."  A VA Form 21-523 (Disallowance Disability 
or Death Claim) dated in June 1968 confirms that this 
notification letter was sent to this address.  There is no 
indication in the claims file that the U. S. Postal Service 
returned this letter as undeliverable or that the veteran 
responded to the letter.

On August 28, 1968, the RO received the veteran's claim for 
VA educational assistance.  This claim was prepared on a VA 
Form 21E-1990 (Veteran's Application for Program of 
Education) and listed the same mailing address as was listed 
in his initial claim filed in 1967.  A VA Form 21E-1992 
(Authorization for Certificate of Eligibility or 
Disallowance) dated in mid-September 1968 indicated that VA 
had granted educational assistance to the veteran and 
confirmed his current mailing address as he had given it.

The veteran filed an application for service connection for a 
psychiatric disorder on December 1, 1981.  The veteran listed 
the in-service treatment for a nervous breakdown, and denied 
post-service medical treatment.  The RO denied the claim for 
service connection in February 1982.  The RO notified the 
veteran of that decision by letter dated March 1, 1982.  The 
veteran did not appeal.  On a number of occasions in the 
following years the veteran attempted to reopen his claim for 
entitlement to service connection for a psychiatric 
disability.  The RO repeatedly denied these claims on the 
basis that no new and material evidence had been submitted.

The veteran filed another application to reopen the claim of 
service connection for schizophrenia in December 1998.  In 
May 1999 the RO denied reopening the claim for service 
connection.  The RO again found that the veteran had not 
submitted new and material evidence to reopen the claim.  The 
veteran appealed this decision.  Additional evidence was 
received to include VA medical treatment records and a VA 
psychiatric examination of September 1999 in which a VA 
physician concluded that the veteran's current schizophrenia, 
which he characterized as undifferentiated, was in essence 
the same as that diagnosed as paranoid type schizophrenia 
during active service. 

In January 2000, the RO determined that the February 1982 
rating decision, which denied service connection for paranoid 
type schizophrenic reaction contained clear and unmistakable 
error.  The RO awarded service connection for schizophrenia, 
effective December 1, 1981.  The veteran appealed the 
effective date of the award of service connection.


II.  Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096 (2000).  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the duties to notify and assist mandated 
by the VCAA have been satisfied and that VA also had the 
opportunity to apply the duty to assist provisions found at 
38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000.  The record shows the RO obtained all 
available service medical records in March 1968 and the 
veteran does not allege that there are missing service 
medical records.  The RO also provided the veteran a copy of 
the relevant rating decision and statement of the case, which 
in combination inform him of the type of evidence necessary 
and of the laws and regulations pertaining to earlier 
effective dates.  In addition, the Board contacted the 
veteran and his representative in April 2002 offering them 
the opportunity to submit additional evidence and arguments 
based on the Court's remand.  The representative's 
contentions were received in May 2002.  Thus, the duty to 
notify the veteran of the required information and evidence 
has been satisfied.

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further VA 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45620, 45629 (Aug. 29, 2001).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the claims in this decision.  
38 U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to notify and assist the 
veteran has been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.

In the present case, the RO determined in January 2000, that 
the February 1982 rating decision, which denied service 
connection for paranoid type schizophrenic reaction, 
contained clear and unmistakable error in that there had been 
no basis for the VA to conclude that the veteran's 
preexisting psychiatric condition had not been aggravated by 
service.  Therefore, service connection was awarded for 
schizophrenia, effective December 1, 1981.  It appears that 
the RO did not grant an earlier effective date on the grounds 
that the veteran had abandoned his original claim for service 
connection in 1968.  

The veteran argues that the correct effective date should be 
December 18, 1968, which is the date of his original 
application for service connection for a psychiatric 
disorder.  Alternatively, he argues that the effective date 
should be July 14, 1967 or August 20, 1967, which are the 
dates he was treated for his psychiatric disability during 
active service.

There is no authority to assign an effective date for a grant 
of service connection to any period during which the veteran 
was on active duty.  See generally 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  A specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The earliest effective date for a direct 
service connection claim allowed by law is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  38 C.F.R. § 3.400(b)(2)(i).  In this case the 
earliest possible effective date is October 20, 1967, which 
is the day following the veteran's discharge from active 
service.

According to the law and regulations in effect in 1968, where 
evidence requested in connection with an original claim is 
not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Where the veteran fails without adequate reason to respond to 
an order to report for VA examination within one year from 
the date of request, the claim for such benefits will be 
considered abandoned.  38 C.F.R. § 3.158 (1968).  In 
addition, when a veteran without adequate reason failed to 
report for VA examination, any "award" to the veteran was 
to be "discontinued."  38 C.F.R. § 3.655(a) (1968).  
However, VA was required to notify a claimant of any 
disallowance of a claim.  This notification was to include 
the reasons for the disallowance and notification of his 
appellate rights.  38 C.F.R. § 3.103 (1968).  Notification 
for VA purposes is a written notice sent to the claimant's 
last address of record.  See 38 C.F.R. § 3.1(q) (1968 & 
2001).

As noted in the above factual background, although VA sent 
notification of the June 1968 VA examination and the July 
1968 notification of denial of service connection to 
addresses similar to the veteran's, they were not entirely 
correct.  E." in an address is generally assumed to mean 
"East," whereas the first word in the veteran's street name 
was "El."  Additionally, omitting three of five digits of a 
street number is a significant error.  The veteran's 
application for VA educational benefits submitted 
approximately one month after the July 1968 denial letter 
clearly put VA on notice that the mailing address used in 
July 1968 was incorrect.  

According to the presumption of regularity, it is assumed 
that VA officials properly discharge their official duties, 
unless there is clear evidence to the contrary.  See Davis v. 
Brown, 7 Vet. App. 298, 300 (1994); see also United States v. 
Chemical Foundation, 272 U.S. 1, 14-15 (1926).  The above 
facts clearly show that VA failed in June and July 1968 to 
use the veteran's complete and correct address in attempting 
to notify him of the disallowance of service connection and 
his appellate rights.  When the presumption of regularity has 
been rebutted, the burden is on VA to cure this defect with 
proof that the mailing was actually received by the claimant.  
Cross v. Brown, 9 Vet. App. 18, 19 (1996).  There is no 
actual proof of record that the veteran received notice that 
his claim for service connection had been denied until the 
early 1980's.  Therefore, due to VA's failure to use the 
veteran's complete and correct address for notification, the 
decision of July 1968 is not final and the veteran's claim 
for entitlement to service connection for a psychiatric 
disability has remained open since his original claim was 
filed on December 18, 1968.  See 38 C.F.R. § 3.104 (2001)(A 
decision of the agency of original jurisdiction is final and 
binding at the time VA issues written notification.)

Based on the above analysis, and in accordance with the 
provisions of 38 C.F.R. § 3.400(b)(2)(i), the Board finds 
that an effective date of October 20, 1967 for the grant of 
service connection for schizophrenia is warranted; this is 
the day after his separation from active service.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt and resolved any such doubt in a manner 
favorable to the veteran.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  An effective date earlier than October 20, 
1967 is prohibited as a matter of law under 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

An earlier effective date of October 20, 1967, for the grant 
of service connection for schizophrenia is granted.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

